This Agreement made this November 10, 2009 by and between Wakabayashi Fund, LLC,
a Japanese Limited Liability Company, whose address is 4-13-20 Mita Minato-Ku,
Tokyo, Japan 108-0073, hereinafter referred to as “WAKABAYASHI” or “Consultant”
and TECHNISCAN, INC., a Delaware corporation, its agents, successors or assigns,
hereinafter referred to as “TECHNISCAN, INC.” OR “Client”, whose address is 3216
South Highland Drive, Suite 200 Salt Lake City, Utah 84106 USA Telephone No:
801.994.2965; Fax No: 435.602.0933 —— Symbol: TSNI

Whereas Consultant is in the business of providing management consulting
services to businesses in an effort to obtain capital from third parties for
business use, including equipment leasing, purchase order and/or contract
financing, factoring and financing for land and buildings’ utilizing various
financing instruments and whereas Client desires to retain Consultant for the
following purposes: To attempt to arrange financing for the purpose of working
capital as an intermediary.

For and in consideration of mutual benefits, promises, and the cross
consideration hereinafter set forth, the adequacy of which is hereby
acknowledged, the parties hereto, WAKABAYASHI and TECHNISCAN, INC. collectively
“THE PARTIES”, hereby covenant and agree as follows:



  1.   Services  



  A.   WAKABAYASHI is hereby engaged by TECHNISCAN, INC., to provide capital
funding services (non-exclusive) including serving as an investment banking
liaison, and acting as capital consultant for a six month period from the date
hereof. WAKABAYASHI shall contact institutional investors, arrange presentation
of the Company, assist in restructuring TECHNISCAN, INC.’s business plan for
presentation and arrange conferences with capital sources (the “term”).  



  B.   WAKABAYASHI is engaged to provide capital structure, working capital,
equipment financing, merger and acquisition, and reorganization consulting
services to TECHNISCAN, INC. for purposes of attempting to capitalize the
company for a six month period from the date hereof.  



  2.   Compensation  

TECHNISCAN, INC. hereby agrees to pay WAKABAYASHI for the services set forth in
Paragraph 1, the following items:



  A.   Recognizing that WAKABAYASHI has extensive sources of venture capital,
coupled with brokerage industry contacts, TECHNISCAN, INC. hereby agrees to pay
WAKABAYASHI for the consulting services set forth in Paragraph 1(a) a success
fee of seven percent (7%), inclusive of all fees, in cash of the amount of
capital raised as a result of contacts by WAKABAYASHI. Such fees shall be due at
closing of any transaction in which WAKABAYASHI has acted as the introducing
person. Any party so introduced to TECHNISCAN, INC. shall be pre-approved in
writing by TECHNISCAN, INC. and a list of introductions shall be maintained by
consultant.  



  3.   Termination of Agreement  



  A.   Upon the bankruptcy or liquidation of the other party, whether voluntary
or involuntary;  



  B.   Upon the other party taking the benefit of any insolvency law;  



  C.   Upon the other party having or applying for a receiver appointed for
either party; and/or written notice by one party to the other party.  



  4.   Notices  

All notices hereunder shall be in writing and addressed to the party at the
address herein set forth, or at such other address which notice pursuant to this
section may be given, and shall be given upon the earlier of actual receipt or
three (3) business days after being mailed or delivered to such courier service.
Any notices to be given hereunder shall be effective if executed by and/or sent
by the attorneys for THE PARTIES giving such notice and, in connection
therewith, THE PARTIES and their respective counsel agree in giving such notice
such counsel may communicate directly in writing with such party to the extent
necessary to give such notice.



  5.   Attorney Fees  

In the event either party is in default of the terms or conditions of this
Consulting Agreement and legal action is initiated or suit be entered as a
result of such default, the prevailing party shall be entitled to recover all
costs incurred as a result of such default including reasonable attorney fees,
expenses and court costs through trial, appeal and to final disposition.



  6.   Time is of the Essence  

Time is hereby expressly made of the essence of this Consulting Agreement with
respect to the performance by THE PARTIES of their respective obligations
hereunder.



  7.   Inurement  

This Consulting Agreement shall inure to the benefit of and be binding upon THE
PARTIES hereto and their respective heirs, executors, administrators, personal
representatives, successors, and consultant cannot assign this agreement.



  8.   Entire Agreement  

This Consulting Agreement contains the entire agreement of THE PARTIES. It is
declared by THE PARTIES that there are no other oral or written agreements or
understanding between them affecting this Agreement. This Agreement supersedes
all previous agreements.



  9.   Amendments  

This Agreement may be modified or amended provided such modifications or
amendments are mutually agreed upon by and between THE PARTIES hereto and that
said modifications or amendments are made only by an instrument in writing
signed by THE PARTIES.



  10.   Waivers  

No waiver of any provision or condition of this Agreement shall be valid unless
executed in writing and signed by the party to be bound thereby, and then only
to the extent specified in such waiver. No waiver of any provision or condition
of this Agreement and no present waiver of any provision or condition of this
Agreement shall be construed as a future waiver of such provision or condition.



  11.   Non-Waiver  

The failure of either party, at any time, to require any such performance by any
other party shall not be construed as a waiver of such right to require such
performance, and shall in no way affect such party’s right to require such
performance and shall in no way affect such party’s right subsequently to
require a full performance hereunder.



  12.   Construction of Agreement  

Each party and its counsel have participated fully in the review and revision of
this Agreement. Any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not apply in the interpretation of
this Agreement.



  13.   Non-Circumvention Agreement  

TECHNISCAN, INC. agrees, represents and warrants hereby that it shall not
circumvent WAKABAYASHI with respect to any banking or lending institution,
investment bank, trust, corporation, individual or investor introduced by
WAKABAYASHI to TECHNISCAN, INC. pursuant to the terms with WAKABAYASHI for the
purpose of, without limitation, this Agreement and for a period of twelve
(12) months from the date of execution by THE PARTIES of this Agreement. If
TECHNISCAN, INC. enters into a transaction with a party introduced by
consultant, then the fees owed under section 2a shall be due whether or not this
Agreement or term has ended.



  14.   Applicable Law  

THIS AGREEMENT IS EXECUTED PURSUANT TO AND SHALL BE INTERPRETED AND GOVERNED FOR
ALL PURPOSES BY THE LAWS OF THE STATE OF CALIFORNIA FOR WHICH THE COURTS IN SAN
DIEGO, CALIFORNIA SHALL HAVE JURISDICTION WITHOUT GIVING EFFECT TO THE CHOICE OR
LAWS OR CONFLICT OF LAWS RULES THEREOF OR OF ANY STYLE. The parties agree that
mediation shall be used as an initial forum for the good-faith attempt to settle
and resolve any issues or disputes that may arise.



  15.   Counterparts  

This Agreement may be executed in a number of identical counterparts. Each such
counterpart is deemed an original for all purposes and all such counterparts
shall, collectively, constitute one agreement, but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart.



  16.   Facsimile  

A facsimile copy of this Agreement is acceptable.



  17.   Acceptance of Agreement  

Unless both parties have signed this Agreement within ten (10) business days of
the date listed above, this Agreement shall be deemed automatically withdrawn
and terminated.



  18.   Interstate Commerce  

The Consultant shall undertake to comply at all times with Section 17-b of the
Securities Act of 1933.

IN WITNESS WHEREOF, THE PARTIES have set forth their hands and seal in execution
of this Consulting Agreement this November 10, 2009 by and between:

      Wakabayashi Fund LLC   TECHNISCAN, INC.
A Japan Limited Liability Company
  a Delaware corporation
By: /s/ Tadaharu Wakabayashi
  By: /s/ David Robinson
 
   
Tadaharu Wakabayashi, Director
Date: November 10, 2009
  Mr. David Robinson, President/CEO
Date: November 10, 2009

Project Scope

Project Activities: WAKABAYASHI FUND, in providing funding services, shall
perform the following project specific functions and merge WAKABAYASHI FUND
efforts with TECHNISCAN, INC. resources, as needed. The emphasis of this funding
project shall be personal introductions of TECHNISCAN, INC. to money managers,
private equity fund managers, hedge fund managers, pension fund managers,
financial analysts, institutional brokers, venture capitalists, investment
bankers, and wholesale/retail market makers. All out-of-pocket costs (i.e.,
costs for mail campaigns, printing, distributions, etc.) shall be pre-approved
and paid for by TECHNISCAN, INC.



  •   Conduct and implement strategic planning analysis that combines
TECHNISCAN, INC. due-diligence and WAKABAYASHI FUND in-house analysis tools to
emphasize marketability.



  •   Coordinate buy-side and sell-side brokerage research coverage introducing
TECHNISCAN, INC. to these sources and facilitating their institutional research.
This provides TECHNISCAN, INC. and WAKABAYASHI FUND additional analysis reports
from funding services.



  •   Investment banking introductions.



  •   Develop story development project related Executive Summary for mail-out /
distribution, which is flexible and updated to the ongoing developments of the
TECHNISCAN, INC.



  •   Plan marketing campaign matching TECHNISCAN, INC. to WAKABAYASHI FUND’S
proprietary contact base and other investment prospects / sources anchored by
Internet presence



  •   CEO, Officer and Director Profiles



  •   Target of one on one institutional investor meetings and conference calls
with the most desirable in microcap, small cap and mid cap decision making
analysts and portfolio managers of corporate, business and family funds



  •   Corporate message refinement that is flexible according to ongoing
developments



  •   Fact Sheets flexible to ongoing developments



  •   PowerPoint / slide presentations



  •   Tele-conference call, including scripting, Q&A preparation, and thorough
details for successful presentation



  •   Honest feedback from all meetings to allow complete knowledge of ongoing
relationships and enhancements of messaging



  •   Development of Analysts research coverage and comparable inclusion



  •   Nurture of current and potential investors



  •   Mail processing and request fulfillment



  •   Investment Banking introductions



  •   Annual Meetings



  •   Peer Group / Industry Analysis



  •   Perception audits of the investment community

Optional Project Activities: These ancillary projects can be provided at
TECHNISCAN, INC.’s discretion and cost.



  •   Conduct road shows, with direct TECHNISCAN, INC.’s participation, in
cities targeted because of TECHNISCAN, INC.’s institutional investor contact
base



  •   Design and Coordinate Trade Booths



  •   Attend trade shows and conferences



  •   Hold press/analysts seminars for institutional investors and investment
managers



  •   Develop investor relations section on TECHNISCAN, INC.’s website



  •   Develop comprehensive website and e-commerce solutions and/or project
related web pages



  •   Write media alerts and press releases to continuously generate press
relating to TECHNISCAN, INC. and its stock performance, emphasizing both
standard and Internet dissemination (company initiated only)



  •   Plan and implement direct mail campaign to WAKABAYASHI FUND’S contact base
and TECHNISCAN, INC.’s related contacts with follow-up telephone sales contact



  •   Annual Reports: assisting in the writing as well as assisting and
directing to the designers, graphic artists and printers for the complete
management of the publication

